                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

 In Re:
 PATRICIA MARLAINA REID,                                   Case No. 18-1629-JCO
                                                           Chapter 7
      Debtor.

 ____________________________


 UNITED STATES OF AMERICA,

      Plaintiff,
                                                           Adversary Case No. 18-38-JCO
 v.

 PATRICIA MARLAINA REID,

      Defendant.
                   POST-TRIAL MEMORANDUM OPINION AND ORDER ON
                        COMPLAINT FOR NONDISCHARGEABILITY

         This matter came before the Court for a trial on April 8, 2019, on the Complaint filed by

the United States of America on behalf of its agency, the United States Department of

Agriculture, Farm Service Agency (hereinafter referred to as “the USA” or “FSA”) against

Chapter 7 Debtor and Defendant, Patricia Marlaina Reid (hereinafter referred to as “Debtor” or

“Reid”). Appearing on behalf of the USA was attorney Keith Jones, and on behalf of the Debtor

was attorney Judson Crump. At the conclusion of the trial, the Court took the matter under

submission and now issues its ruling thereon.

                                         JURISDICTION

         This Court has jurisdiction to hear this matter pursuant to 28 U.S.C. §§ 1334 and 157, and

the order of reference of the District Court dated August 25, 2015. This is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2)(I), and the Court has authority to enter a final order.




  Case 18-00038        Doc 31     Filed 04/18/19 Entered 04/18/19 16:33:21            Desc Main
                                   Document     Page 1 of 13
                                  FACTS AND PROCEEDINGS

       The facts of this case are undisputed and the Court adopts the Stipulation of Undisputed

Facts filed by the parties as set forth below. (Doc. 28).

       Prior to March of 2016, Debtor testified that in order to start the farm that she had

always dreamed of, she took out a loan to purchase twenty acres in Monroe County, Alabama.

At the time of the land purchase, she was in a relationship with her boyfriend, Joshua Sawyer.

Joshua Sawyer lived on the Frye Road Property with her and is also the father of her children.

       On March 16, 2016, Debtor executed a promissory note, designated Loan Number 1,

promising to pay the United States of America, acting through the Farm Service Agency,

United States Department of Agriculture, the principal sum of $44,000 plus interest at a rate of

2.625%. On March 16, 2016, she also executed a promissory note, designated Loan Number 2,

promising to pay FSA the principal sum of $6,000 plus interest at a rate of 2.625%. (Together,

these promissory notes on Loan Number 1 and Loan Number 2 are hereinafter referred to as

the “Notes”). On March 16, 2016, Reid also executed a security agreement granting FSA a

security interest in “All farm equipment . . . and inventory, now owned or hereafter acquired by

the Debtor, together with all replacements, substitutions, additions, and accessions thereto,

including but not limited to the following which are located in the State of Alabama.”

       In addition, the security agreement specifically included the following items:

         7’ x 16’ utility trailer;
         16’ gooseneck livestock trailer; New Holland tractor;
         New Holland loader;
         6 ½” disc with 20” blades; Silver Edge 6’ cutter;
         8’ drag with ½” tines; Skid Steer bale spear;
         100 gallon Rubbermaid tank;
         300 gallon Rubbermaid tank;
         CNC Headgate head catch;




  Case 18-00038       Doc 31     Filed 04/18/19 Entered 04/18/19 16:33:21             Desc Main
                                  Document     Page 2 of 13
           Ten (10) beef breeding cows; and Nine (9) calves. 1

          Reid purchased the collateral with the loan proceeds and kept the collateral in her

possession at the Frye Road property. Under the security agreement, Debtor was supposed

to keep the cattle or return them to the FSA. She admitted that she was not permitted to sell

or otherwise dispose of the cattle or the equipment.

          In June of 2016, Reid learned of a dispute regarding the twenty acres she purchased

to run the farm. The dispute involved a restriction against having cattle on the property.

She testified that when she purchased the land in early 2016, she was told by the sellers that

there were no restrictions on the property and that she could have cattle on it and such was

reflected in the paperwork of the land purchase. In August of 2016, she went to court

regarding the dispute; however, before going to court on the dispute, she contacted the FSA

to ask for help in defending her, and the FSA told her that FSA lawyers represent the

interests of FSA only and not FSA borrowers. The case was resolved with a finding that the

restriction against cattle was in place, and she was given thirty (30) days to vacate the

property.

          By this time, Reid noticed that the collateral, except for the New Holland tractor and

the cattle, gradually went missing. Debtor was also becoming aware that Sawyer had a drug

problem, and she began to suspect that he was selling the property for drugs. Sometime

during October of 2016, Debtor saw a man in her field with a trailer, loading cattle onto the

trailer. Debtor testified that she and her two kids approached the man, who goes by the

name of “Rigsby,” and heatedly told him he was not permitted to remove the cattle from her




1
    Hereinafter referred to collectively as “cattle.”



    Case 18-00038        Doc 31     Filed 04/18/19 Entered 04/18/19 16:33:21           Desc Main
                                     Document     Page 3 of 13
property. Rigsby told her to take that issue up with her boyfriend, Joshua Sawyer. Debtor

continued to attempt to stop Rigsby from taking the cattle but was ultimately unsuccessful.

         Despite her efforts to stop Rigsby from taking the cattle, Reid did not contact the

police or report any of the missing collateral as stolen. Reid did not seek authorization from

FSA to allow anyone to conceal, remove, sell, or otherwise dispose of the missing

collateral. Reid did not affirmatively inform the FSA that the cattle had been stolen, and

she did not attempt to recover or locate the missing collateral, or contemporaneously notify

FSA of the missing collateral.

         Sawyer was arrested in October 2016, for drug crimes and eluding the police. Reid

vacated the Frye Road property in October or November 2016. The only collateral remaining

at the property was the New Holland tractor, which she listed for sale on Facebook. Reid

testified that she sold the New Holland tractor to an unknown purchaser for between $6,000.00

and $8,000.00. When asked whether she could obtain the purchaser’s information from her

Facebook history, Reid testified that she deleted the Facebook account years ago and no longer

has access to that information. She then testified that she used the proceeds from the sale of the

New Holland tractor to bail Sawyer out of jail. Reid admitted that she did not seek

authorization from FSA to conceal, remove, sell, or otherwise dispose of the New Holland

tractor, nor did she ever attempt to recover or locate the New Holland tractor, or notify FSA

that she sold the New Holland tractor. Debtor testified that she never sold any of the other

equipment listed in the security agreement, and only received money from the sale of the

tractor, which was used as Sawyer’s bail. When asked why she never filled out a police report

regarding the stolen collateral, Debtor’s explanation was that Sawyer was the father to her

child.




  Case 18-00038        Doc 31     Filed 04/18/19 Entered 04/18/19 16:33:21             Desc Main
                                   Document     Page 4 of 13
       Reid testified that payments on the loan were due annually, but she never made a

payment toward either loan as the first payment had not become due when she vacated the

property. Reid testified that she never intended to injure the FSA, and never intended for the

collateral to be stolen in breach of the agreement with FSA. When asked about other collateral

in her possession not included in the FSA security agreement, such as a Chevrolet Silverado

financed through Tyndall Federal Credit Union and a Ford F-150 financed through another

bank, she testified that she understood that those creditors would repossess the collateral and

sue her for the debt if she did not make regular payments thereon.

       Testifying on behalf of the FSA, was Bryan Rhea. Mr. Rhea testified he has been a

loan manager for twelve years for the FSA and he supervises three employees in the areas of

loan making and loan servicing in ten counties. He stated he personally assisted Debtor in

obtaining the two loans at issue when she came to the FSA in March of 2016. When he was

questioned about his conversations with Debtor regarding the land dispute, he reiterated that

FSA had an interest in the collateral and cows only, not the real property. He also stated that

when Debtor reached out to him regarding the land dispute, he understood it to be merely a

dispute and not a lawsuit at that time. Even so, he stated that it is the borrower’s responsibility

to notify FSA that the collateral was in danger, and at that point, he assessed no danger to the

collateral. More importantly, at this point, he stated that Debtor was not delinquent on the loan,

so they had no reason to repossess the collateral. Mr. Rhea stated that in October of 2016, FSA

performed a collateral inspection wherein the FSA learned that the cattle was gone and that

there was no equipment on the property. This was the only collateral inspection performed

other than the initial visit to the property for the application process. Mr. Rhea testified that the

FSA filed a UCC-1 on the New Holland tractor, and could presumably go repossess the tractor




  Case 18-00038        Doc 31     Filed 04/18/19 Entered 04/18/19 16:33:21              Desc Main
                                   Document     Page 5 of 13
if they could find it. He stated that the FSA performed an investigation of the location of the

collateral, asking neighbors, visiting the property, etc., but were unsuccessful in determining

the whereabouts of the tractor.

       Based on Debtor’s acts and omission discussed above, the USA requests that the Court

find the debt owed to the FSA in the amount of $52,048.56 plus interest be found

nondischargeable pursuant to 11 U.S.C. § 523(a)(2) for fraud, (a)(4) for fiduciary defalcation

and embezzlement, and (a)(6) for willful and malicious injury.

       Debtor requests a finding that she lacked the requisite intent to harm the FSA at every

stage of this loan and the Court should find the debt owed to the FSA dischargeable in its

entirety. For the following reasons, the Court finds that the debt owed to the FSA by Debtor is

nondischargeable in the amount of $7,000.00, which is the approximate amount for which

Debtor improperly sold the New Holland tractor.

                                   CONCLUSIONS OF LAW

                            11 U.S.C. § 523 Exceptions to Discharge

       “Exceptions to the discharge of a particular debt are strictly construed in favor of the

defendant.” In re Kanewske, 2017 WL 4381282, at *6 (Bankr. M.D. Fla. Sept. 29, 2017). Here,

the defendant is the Debtor. “[T]he denial of a defendant's discharge is an ‘extraordinary

remedy’ and an ‘extreme penalty’ to the defendant. Id. Therefore, any challenge to a

defendant's discharge must be construed strictly against the objecting party and liberally in favor

of the defendant. Id. The standard of proof to be applied in all § 523(a) dischargeability

proceedings is “the ordinary preponderance-of-the-evidence standard.” Matter of Staggs, 573

B.R. 898, 908 (Bankr. N.D. Ala. 2017)(citing Grogan v. Garner, 498 U.S. 279, 286-88 (1991)).

                             § 523(a)(2) Fraud in Obtaining the Debt




  Case 18-00038       Doc 31      Filed 04/18/19 Entered 04/18/19 16:33:21            Desc Main
                                   Document     Page 6 of 13
        Count I2 in the USA’s Complaint requests relief pursuant to § 523(a)(2) which renders

nondischargeable any debt for money, property, services, or an extension, renewal, or

refinancing of credit, to the extent it was obtained by fraud. The USA admits that Debtor did not

obtain the loans under any sort of fraud, (See USA Trial Brief, Doc. 29 at 10), thus the Court

finds in favor of the Defendant and the relief requested under Count 1 is due to be and hereby is

DENIED.

                     § 523(a)(4) Fraud or Defalcation in A Fiduciary Capacity,
                                    Embezzlement, or Larceny

        Under Count II of the Complaint, the USA requests that the entire debt owed by Debtor

be found nondischargeable due to Debtor’s embezzlement of the collateral pledged as security on

the loans. Section 523(a)(4) excepts from discharge any debt that was obtained by debtor by

fraud or defalcation while acting a fiduciary capacity, 3 embezzlement, or larceny. 4 The statute is

written in the disjunctive, so one’s debt can be nondischargeable if they are found to have



2
  Every Count in the USA’s Complaint is labelled as “Count I.” Each Count in the Complaint is
hereinafter referred to numerically as Count I, Count II, and Count III. Count I is pursuant to §
523(a)(2), (Doc. 1 at 5, ¶ 13-20; Count II is pursuant to §523(a)(4), (Doc. 1 at 6, 21-24); and
Count III is pursuant to § 523(a)(6), (Doc. 1 at 7 ¶ 25-27).
3
  Though pled in its Complaint, the USA did not put on any evidence regarding Debtor’s alleged
fraud or defalcation in a fiduciary capacity, and the Courts finds that any claim regarding this
portion of § 523(a)(4) fails as a matter of law. “To establish fraud while acting in a fiduciary
capacity, one must show (1) that the debt results from a fiduciary's defalcation under an express
or technical trust; (2) that the debtor acted in a fiduciary capacity with respect to the trust; and (3)
that the transaction in question is a defalcation [or fraud] within the meaning of bankruptcy law.”
In re Migell, 2018 WL 1174890, at *5 (Bankr. M.D. Fla. Mar. 2, 2018) (citations omitted). An
express or technical trust exists when there is: (1) a segregated trust res; (2) an identifiable
beneficiary; and (3) affirmative trust duties established by contract or by statute.” In re
Kanewske, 2017 WL 4381282, at *7. Further, the “trust relationship [shall] have existed prior to
the act which created the debt in order to fall within the fiduciary capacity exception.” In re
Fernandez-Rocha, 451 F.3d 813, 816 (11th Cir. 2006). The facts here are clear that no trust
relationship existed prior to the act which created the debt in order to fall within this exception to
discharge. Thus, any request for relief as to Debtor’s alleged fiduciary capacity is DENIED.
4
  The USA did not plead larceny as a ground for nondischargeability; therefore, this Court will
abstain from considering such.



    Case 18-00038      Doc 31     Filed 04/18/19 Entered 04/18/19 16:33:21               Desc Main
                                   Document     Page 7 of 13
engaged in fraud as fiduciary, or have committed the act of embezzlement, or have committed

the act of larceny regarding the debt.

        The USA fails to specifically address the allegation of embezzlement in its Complaint,

and raises the issue for the first time in its pretrial brief. Despite failing to specifically plead

embezzlement in the Complaint, the Court finds that the USA is not excluded from litigating the

same at trial. Where a complaint does not specifically use the term “embezzlement,” if the facts

as pled in the complaint arise to the act of embezzlement, then embezzlement can nonetheless be

adequately pled. See In re Taylor, 551 B.R. 506, 521 (Bankr. M.D. Ala. 2016). Therefore,

because the USA has pled facts that appear to rise to the level of embezzlement, the Court will

consider the evidence presented in relation to the allegation of embezzlement.

        “Bankruptcy courts define embezzlement as the ‘fraudulent appropriation of property of

another by a person to whom such property has been entrusted or to whose hands it has lawfully

come.’” In re Taylor, 551 B.R. 506, 521 (Bankr. M.D. Ala. 2016)(citing Matter of Weber, 892

F.2d 534, 538 (7th Cir.1989) (quoting Moore v. United States, 160 U.S. 268, 269(1895)); see

also Belfry v. Cardozo (In re Belfry), 862 F.2d 661, 662 (8th Cir.1988). To establish

embezzlement, a creditor must show that: (1) the creditor entrusted property to the debtor; (2) the

debtor appropriated the property for a use other than that for which it was entrusted; and (3) the

circumstances indicate fraud.” Matter of Chaney, 596 B.R. 385, 405 (Bankr. N.D. Ala. 2018).

“Debts which arise from simple conversion are not excepted from discharge.” In re Taylor, at

521. Instead, “the creditor must show that the misappropriation was done with fraudulent

intent.” Ibid. “Fraudulent intent may be inferred from surrounding circumstances and the

conduct of the accused.” Ibid.

                                              Application




  Case 18-00038        Doc 31      Filed 04/18/19 Entered 04/18/19 16:33:21               Desc Main
                                    Document     Page 8 of 13
       Considering the evidence presented at trial and the record as a whole, the Court finds that

the first two elements of embezzlement are satisfied: (1) the FSA entrusted property to the

Debtor and (2) the Debtor appropriated the property for a use other than that for which it was

entrusted. The third element (that the circumstances indicate fraud), however, is not satisfied.

The burden of proof on dischargeability issues the “the ordinary preponderance-of-the-evidence

standard.” Matter of Staggs, 573 B.R. 898, 908 (Bankr. N.D. Ala. 2017)(citing Grogan v.

Garner, 498 U.S. 279, 286-88 (1991)). Any challenge to a defendant's discharge must be

construed strictly against the objecting party and liberally in favor of the debtor. In re Kanewske,

2017 WL 4381282, at *6 (Bankr. M.D. Fla. Sept. 29, 2017). Here the Court construes the

evidence liberally in favor of the Debtor and finds that the USA failed to meet its burden of proof

that the circumstances indicate fraud rising to the level of embezzlement. Therefore, the relief

requested in Count II is due to be and hereby is DENIED.

                        11 U.S.C. § 524(a)(6) Willful or Malicious Injury

       Finally, the USA requests relief in Count III pursuant to § 523(a)(6) for willful and

malicious injury when Debtor sold the New Holland tractor, used the proceeds for her own

benefit, and failed to inform the FSA of the sale of the tractor. Having considered the evidence

presented, the Court finds in favor of the USA and concludes that the value of the New Holland

tractor is nondischargeable.

        To succeed under Section 523(a)(6), a creditor must prove that the injury at issue is both

willful and malicious. In re Carter, 2018 WL 4945128, at *6 (Bankr. M.D. Fla. Oct. 11, 2018).

Willfulness requires “a showing of an intentional or deliberate act, which is not done merely in

reckless disregard of the rights of another.” In re Walker, 48 F.3d 1161, 1163 (11th Cir. 1995).




  Case 18-00038       Doc 31     Filed 04/18/19 Entered 04/18/19 16:33:21            Desc Main
                                  Document     Page 9 of 13
“Malicious means that the debtor's act be “wrongful and without just cause or excessive even in

the absence of personal hatred, spite or ill-will.” Id. The debtor must commit an act “the

purpose of which is to cause injury or which is substantially certain to cause injury.” In re

Carter, 2018 WL 4945128, at *6; In re Walker, 48 F.3d 1161, 1165 (11th Cir. 1995). To

establish malice for purposes of § 523(a)(6), “a showing of specific intent to harm another is not

necessary.” Matter of Vickrey, 2018 WL 5255218, at *6 (Bankr. N.D. Ala. Oct. 1, 2018)(citing

Beem v. Ferguson, 713 Fed. Appx. 974, 984 (11th Cir. 2018)).

       Section 523(a)(6) does not reach a mere “failure to meet a duty of care that results in

injury to someone.” Matter of Vickrey, 2018 WL 5255218, at *6 (Bankr. N.D. Ala. Oct. 1,

2018)(citing Loucks v. Smith, 531 B.R. 1, 12 (Bankr. M.D. Ala. 2015)(Sawyer, J.)). A negligent

or even reckless act is not sufficient to except a debt from discharge under Section 523(a)(6).

Carter at *6. When financial harms are alleged, it must be shown that the debtor “actually knew,

at the time of the intentional act, that injury was substantially certain to result.” Petroleum

Realty I, LLC v. McCravy (In re McCravy), 2015 WL 3916811, at *9 (Bankr. S.D. Fla. 2015);

Kane v. Stewart Tilghman Fox & Bianchi Pa (In re Kane), 755 F.3d 1285, 1293 (11th Cir. 2014).

       “The Eleventh Circuit has acknowledged that the Circuits are split as to whether the term

‘substantial certainty’ is a subjective standard, requiring a creditor to prove that the debtor

actually knew that the act was substantially certain to injure the creditor, or an objective

standard, requiring a creditor to show only that a debtor's act was in fact substantially certain to

cause injury.” Matter of Nix, 2018 WL 3339620, at *5 (Bankr. N.D. Ala. July 6, 2018), aff'd sub

nom. Nix v. PNC Bank, N.A., 2019 WL 450853 (N.D. Ala. Feb. 5, 2019)(citing In re Kane, 755

F.3d at 1293; In re Monson, 661 Fed. Appx. 675 n. 9 (2016)). “The Court of Appeals has

declined on two at least occasions to parse the distinction, finding each time that even under the




  Case 18-00038        Doc 31     Filed 04/18/19 Entered 04/18/19 16:33:21              Desc Main
                                   Document     Page 10 of 13
more stringent subjective standard that the evidence in the cases before it supported a finding of

nondischargeability.” Nix, 2018 WL 3339620, at *5.

       In Nix, Judge Jessup succinctly summarized Monson,
               In the case of Monson v. Galaz (In re Monson), the creditor loaned
               the debtor $130,000 to open an internet gaming center. The debtor
               and creditor entered into an agreement which provided that the
               creditor would loan the debtor $130,000 for the creation of the
               center. The agreement further provided that in the event the parties
               agreed to terminate the business, that all material assets would be
               liquidated and first used to pay back the loan. After law enforcement
               raided the gaming center and seized the equipment, the creditor
               issued a notice to the debtor terminating his interest in the center and
               demanding liquidation of the assets to repay the loan. Instead, the
               debtor entered into an agreement with law enforcement that
               permitted him to retrieve the equipment upon agreeing to remove
               the equipment from the county. Upon retrieving the equipment, the
               debtor absconded with the equipment and failed to pay the creditor
               pursuant to the terms of their agreement. After the creditor obtained
               a judgment against the debtor in state court, the debtor filed for relief
               under Chapter 7 of the Bankruptcy Code, and the creditor filed a
               complaint seeking to have the judgment excepted from discharge.
               At trial, the debtor argued that once he received a notice of default
               and a letter from the creditor purporting to terminate their
               agreement, he believed that their entire agreement was “finished,
               and done with.” The debtor also disputed whether the creditor had
               a valid security interest in the equipment because the debtor never
               signed the security agreement despite having agreed to sign any
               required documents.


Matter of Nix, No. 17-81289-CRJ-7, 2018 WL 3339620, at *6. The bankruptcy court in Monson

found the debtor’s conduct substantiated a finding under § 523(a)(6) for willful and malicious

injury within the meaning of the statute. Id. The Eleventh Circuit affirmed on appeal stating that

the act of absconding with the creditor’s collateral and using it to open a new business was an

“intentional act the purpose of which was to cause injury or which was substantially certain to

cause injury.” Id.

       The facts in Nix are similar:




  Case 18-00038       Doc 31      Filed 04/18/19 Entered 04/18/19 16:33:21                 Desc Main
                                   Document     Page 11 of 13
               Dr. Nix, borrowed $75,000.00 from PNC Bank to purchase five
               membership units in Crestwood and executed a Pledge and Security
               Agreement pursuant to which he pledged his interest in the
               Membership Units to the Bank and any proceeds of the Units as
               collateral for the loan. Pursuant to the terms of the Pledge and
               Security Agreement, Dr. Nix had a duty to turnover any proceeds
               from the sale of the Membership Units to the Bank. The word
               “Pledge” in the title of the document signed by Dr. Nix clearly
               alerted him that the proceeds of the Membership Units were pledged
               to the Bank. Nevertheless, Dr. Nix sold the Membership Units to
               Crestwood in four separate transactions over a course of seven
               years, failed to pay the proceeds to PNC, never informed PNC that
               he had sold the Units, and deceived Crestwood about the existence
               of any competing interest to the proceeds. Dr. Nix acknowledges
               that he used the proceeds to pay the Internal Revenue Service and
               other expenses rather than paying the Bank as required by the Pledge
               and Security Agreement. Dr. Nix continued to make payments to the
               PNC during the sale of the Membership Units, further concealing
               each sale from PNC by subterfuge and deception.

Matter of Nix, No. 17-81289-CRJ-7, 2018 WL 3339620, at *6. The bankruptcy court found that

Dr. Nix knew that his actions were substantially certain to cause injury to PNC's ability to obtain

repayment of its loan for purposes of § 523(a)(6). The bankruptcy court further found that that

Dr. Nix committed a malicious injury because the injury was wrongful and without just cause,

and excessive for purposes of § 523(a)(6).

       Regarding the element of malice, the “Eleventh Circuit has explained that a showing of

specific intent to harm another is not necessary.” Id. (citing In re Kane, 755 F.3d 1294).

“Instead, for purposes of § 523(a)(6) “[m]alice can be implied. . . and constructive or implied

malice can be found if the nature of the act itself implies a sufficient degree of malice.” Nix,

2018 WL 3339620, at *7 (citing Monson, 661 Fed. Appx. at 683)(citation omitted)).

       Applying Monson and Nix to the evidence presented at trial in this case, the Court finds

that Debtor’s sale of the New Holland tractor and misappropriation of the sale proceeds to pay

her boyfriend’s bail is sufficient to establish a willful and malicious injury to the USA. Debtor’s




  Case 18-00038       Doc 31     Filed 04/18/19 Entered 04/18/19 16:33:21             Desc Main
                                  Document     Page 12 of 13
testimony regarding the two vehicle loans and her understanding of what would happen if she

didn’t make payments on those loans demonstrates that she knew her actions would harm or

were substantially certain to injure the USA. Debtor’s failure to disclose the sale to the USA or

turnover the proceeds to the USA is further evidence of such willful and malicious conduct.

       The USA requests that the entire amount of $52,048.56 plus interest be rendered

nondischargeable; however, the Court finds that the USA only met its burden of proof as to the

New Holland tractor. The Debtor testified at trial that the tractor was sold for $6,000-$8,000, but

she could not remember the exact amount. This was the only evidence presented regarding the

value of the tractor at the time of the sale. Therefore, in an effort to “split the baby,” the Court

finds that the debt owed by Debtor to the FSA for the tractor is due to be and hereby is

nondischargeable in the amount of $7,000.00.

                                           CONCLUSION

       Based on the foregoing, the Court finds against the USA and in favor of the Debtor on

Counts I and II of the Complaint, and in favor of the USA and against the Debtor on Count III of

the Complaint. The debt owed by Debtor to the USA is hereby rendered nondischargeable in the

amount of $7,000.00.

       This Memorandum Opinion and Order resolves all matters raised in the Complaint. This

adversary proceeding shall be DISMISSED with prejudice as soon as practicable.

Dated: April 18, 2019




  Case 18-00038        Doc 31     Filed 04/18/19 Entered 04/18/19 16:33:21              Desc Main
                                   Document     Page 13 of 13
